          Case 0:20-cr-00178-ABJ Document 44 Filed 04/19/21 Page 1 of 9




                                                                   I) S OlSTHlC'i' COUHT
                                                     St cf ^vaM;HG
                      IN THE UNITED STATES DISTRICT C06St^^
                          FOR THE DISTRICT OF WYOMIN^^j 59 AH 11-35

 UNITED STATES OF AMERICA,

               Plaintiff,

        V.                                                 Case No. 20-CR-178-ABJ


 JERRY DARNELL DAWSON JR.,


               Defendant.




                      ORDER DENYING MOTION TO SUPPRESS


       THIS MATTER comes before the Court on Defendant's Motion to Suppress Evidence.

ECF No. 33. The Government responded on March 17, 2021. ECF No. 38. This Court held a

hearing on the matter on April 12, 2021. Having reviewed the filings, testimony, applicable

law, and being otherwise fully advised, the Court finds Defendant's Motion should be

DENIED.


                                      BACKGROUND


       On October 12, 2020 Wyoming Highway Patrol Trooper Harley Kalb pulled over

Defendant for driving 92 mph in a 70-mph zone on Highway 50. ECF No. 38 at 1. Defendant

was the operator of a Black Chrysler 300 sedan with an Arizona license plate. Ex. 1. Trooper

Kalb testified Defendant was passing another vehicle, but Wyoming only allows drivers to go

10 mph over the speed limit to pass. Defendant was traveling with Bobby Dickerson at the

time, and he had already pulled over on the side of the road once Trooper Kalb reached the

vehicle. Ex. 1. Trooper Kalb testified Defendant initially said he was in a rush because the car


                                               1
          Case 0:20-cr-00178-ABJ Document 44 Filed 04/19/21 Page 2 of 9




was about to run out of gas. Id. Trooper Kalb also testified that Defendant provided him with

a driver's license, but he did not have the rental agreement showing he could lawfully operate

the vehicle. The glove box contained a vehicle registration card for the rental company, but

that only showed the rental company owned the vehicle. Trooper Kalb then had Defendantjoin

him in his patrol vehicle. Id.

       While in the vehicle. Trooper Kalb and Defendant discussed various topics, including

travel. Id. Trooper Kalb told Defendant he was going to give him a break and write the citation

for driving 75 mph in a 70-mph zone even though Defendant had been going 92 mph. Id.

Meanwhile, Defendant called his girlfriend and asked her to send the rental agreement. Id.

Defendant showed Trooper Kalb text messages containing an email confirming a rental

reservation with Avis Rental Car, his car insurance, and further information regarding the

rental. Ex. A. However, these text messages said the vehicle was supposed to be a Ford

Mustang Coupe or similar, not the Black Chrysler 300 that Defendant was driving. Id. The

texts also said the vehicle was to be returned October 8, 2020, four days before the stop

occurred. Id. Trooper Kalb again asked for the actual rental agreement. Ex. 1.

       Trooper Kalb finished issuing the citation but had not received the rental agreement.

Id. While he was waiting. Trooper Kalb testified he went to look at the fuel level in Defendant's

car because they were approximately 20 miles from the nearest gas station and he intended to

arrange to have fuel delivered, if necessary. When Trooper Kalb went to check the fiiel level,

he testified to asking Mr. Dickerson to check the fuel reading. As can be seen from the dash

camera footage, Mr. Dickerson leaned over from the passenger seat to see the menu and check

the fuel level. Ex. 1. Trooper Kalb testified it was at that point when he noticed what he

believed to be a nugget of marijuana on the seat. Mr. Dickerson then exits the vehicle and
                                               2
          Case 0:20-cr-00178-ABJ Document 44 Filed 04/19/21 Page 3 of 9




Trooper Kalb reaches inside it. Ex. 1. Trooper Kalb testified that he showed Mr. Dickerson the

substance and asked if it was marijuana; Mr. Dickerson confirmed it was marijuana. The dash

camera footage shows Trooper Kalb reaching back into the vehicle; he testified he placed the

marijuana back on the seat where he found it. Id. After patting down Mr. Dickerson, he

returned to the patrol vehicle to inquire about the marijuana with Defendant. Id. Defendant

said there should not be any more weed in the vehicle and that it must have dropped. Id.

Trooper Kalb then told Defendant he would be searching the rental vehicle. Id.

       A search of the rental vehicle yielded two baggies containing 917 grams of

methamphetamine. ECF No. 38 at 5. Special Agent Jason Ruby was called as part of the

investigation, and he testified to photographing the rental vehicle after it was towed to the

Wyoming Department of Transportation Office. Utilizing the photographs. Special Agent

Ruby explained one ofthe seats had a substance that was green and leafy, with obtuse angles.

Ex. 2 & 3. Based on his experience and training, he believed it to be marijuana.

       Defendant and his passenger were later charged with possession with intent to distribute

methamphetamine and conspiracy to distribute methamphetamine. ECF No. 1. He filed the

current Motion on March 3, 2021. ECF No. 33.

                                    APPLICABLE LAW


       Defendant contends he was unlawfully seized during the traffic stop. A traffic stop is

considered a seizure under the Fourth Amendment. United States v. Pettit, 785 F.3d 1374,

1379 (10th Cir. 2015). It "generally must last no longer than is necessary to effectuate the

purpose ofthe stop." United States v. Cash, 733 F.3d 1264, 1273(10th Cir. 2013). Courts first

determine "whether the officer's action was justified at its inception." United States v. Davis,

636 F.3d 1281, 1290(lOth Cir. 2011). Ifthe answer is yes, then courts determine "whether the
                                               3
          Case 0:20-cr-00178-ABJ Document 44 Filed 04/19/21 Page 4 of 9




resulting detention was reasonably related to the circumstances that justified the stop in the

first place." Id. During a routine traffic stop, an officer may "request a driver's license,

registration, and other required papers, run requisite computer checks, and issue citations or

warnings as appropriate." United States v. Rosborough, 366 F.3d 1145,1148(10th Cir. 2004).

Authority for the seizure ends when the officer completes, or "reasonably should have []

completed," the tasks tied to the traffic infraction. Rodriguez v. United States, 515 U.S. 348,

354(2015).

       Law enforcement also searched Defendant's vehicle without a warrant. Warrantless


searches are "presumptively unreasonable under the Fourth Amendment and therefore invalid

unless [they] fall[] within a specific exception to the warrant requirement." United States v.

Polly, 630 F.3d 991, 996 (10th Cir. 2011). The Government must prove its warrantless

searches were valid by a preponderance of the evidence. United States v. Finefrock, 668 F.2d

1168, 1170(10th Cir. 1982).

                                        DISCUSSION


   A. Arguments

       Defendant does not dispute the basis of the stop was speeding. ECF No. 33 at 7.

However, Defendant argues he was unlawfully seized, and all evidence law enforcement

obtained was a result of the unlawful seizure. Id. at 1. He claims he provided Trooper Kalb

with a valid driver's license, insurance information, and a reservation confirmation

demonstrating he was entitled to operate the rental vehicle. Id. at 7. Further, Defendant says

the information in the glove box proved he was entitled to operate the vehicle. Id. at 5, 7. After

Trooper Kalb officially issued the citation, the stop should have ended, according to
          Case 0:20-cr-00178-ABJ Document 44 Filed 04/19/21 Page 5 of 9




Defendant. Id. at 6. Trooper Kalb should not have returned to the rental vehicle, required the

passenger to exit the vehicle, or reached inside the vehicle. Id. at 6, 9.

       In addition to the seizure issue, Defendant also raises inconsistencies regarding -when

Trooper Kalb actually saw the marijuana; his affidavit said he saw it when he leaned over to

check the fuel level, but he also said he saw it when Mr.Dickerson stood up.Id. at 6-7. Further,

Trooper Kalb allegedly failed to photograph or take the marijuana into evidence. Id. at 9.

Defendant also takes issue with law enforcement's alleged failure to document the papers from

the glove box. Id. at 5.

       The Government argues there was no unlawful seizure because the stop was lawful,

and the length was reasonable. ECF No. 38 at 7. Trooper Kalb was entitled to wait for

Defendant's rental agreement, according to the Government.Id. It contends Trooper Kalb saw

the suspected marijuana while he was still waiting to see the rental agreement, and after that

point he had probable cause to search the vehicle.Id. at 8. In response to Defendant's statement

that there were no photographs of the marijuana, the Government claims it provided

photographs in discovery. Id. at 9.

   B. Court's Analysis

       Trooper Kalb did not unlawfully seize Defendant. He initiated the stop because

Defendant was speeding; this is not contested. So,the initial contact was clearly justified. The

real issue is whether Trooper Kalb unconstitutionally extended the traffic stop, which resulted

in the recovery of drugs.

       Both the dash camera footage and Trooper Kalb's testimony reflect the fact he did not

receive a copy ofthe vehicle's rental agreement prior to finding marijuana."[A]n officer may

detain a driver until assured that the ... driver is legitimately operating the vehicle." United
                                                5
          Case 0:20-cr-00178-ABJ Document 44 Filed 04/19/21 Page 6 of 9




States V. Jones, 44 F.3d 860, 872 (10th Cir. 1995). Defendant provided Trooper Kalb text

messages showing the rental reservation. Ex. A. He notes that the papers he showed Trooper

Kalb in the glove box were not documented. ECF No. 33 at 5. Thus, the Court can only rely

on the testimony and dash camera footage to determine the glove box only contained a vehicle

registration card for the rental company, but not the rental agreement.

       Trooper Kalb testified that there was a vehicle registration card for the rental company

in the glove box, but it was not a rental agreement. The ensuing events on the dash camera

footage corroborate Trooper Kalb's statement; they discuss who Defendant can call to get the

rental agreement, and Trooper Kalb explains it is procedure with rental vehicles to check the

rental agreement. Ex. 1. Defendant claims he thought the documents in the glove box were

sufficient. ECF No. 33 at 5. But it is irrelevant what Defendant thought; Trooper Kirlin was

entitled to assure himself that Defendant was lawfully in possession of the vehicle, and the

documents in the glove box were not enough.

       None of the text messages containing the rental information were enough either. This

information said he had rented a Ford Mustang Coupe or similar vehicle. Ex. A. However,

Defendant was driving a Black Chrysler 300. Ex. 1. The dates on the documentation said the

vehicle was to be returned on October 8, four days prior to the traffic stop. Ex. A. The text

messages and the information in the glove box did not fully assure Trooper Kalb that

Defendant was entitled to be operating that specific rental vehicle on that specific date. Trooper

Kalb's detention ofDefendant, while he obtained an image of the actual rental agreement, was

reasonably related to the tasks involved in a routine traffic stop.

       While detaining Defendant to verify he was entitled to operate the vehicle. Trooper

Kalb went back to the rental vehicle and saw what he believed was marijuana. His testimony
                                                6
         Case 0:20-cr-00178-ABJ Document 44 Filed 04/19/21 Page 7 of 9




and the dash camera footage both reflect Trooper Kalb's reasoning for returning to the vehicle.

Defendant had pulled over and told Trooper Kalb he was about to run out of gas; the vehicle

was approximately 20 miles from the nearest gas station, and Trooper Kalb wanted to ensure

Defendant would not be stuck on the side of the road. Trooper Kalb testified it is part of his

duties to ensure the safety of motorists on the side of the highway; this includes assisting

motorists who have broken down on the side of the road. If Defendant had run out of gas on

the side ofthe highway, it would have been Trooper Kalb's duty to help him. Further, checking

the fuel level was reasonably related to the traffic stop because Defendant raised this issue

when he explained why he was in a rush.

       Once he returned to the vehicle, Trooper Kalb saw what he believed to be marijuana

based on his training and experience. In the dash camera footage Trooper Kalb is seen looking

into the vehicle; Mr. Dickerson is seen leaning over to check the fuel level. Ex. 1. Defendant

claims Trooper Kalb's story is inconsistent because his affidavit said he saw the marijuana

when he leaned over to check the fuel level, but he told Mr. Dawson he saw the marijuana

when Mr. Dickerson stood up. EOF No. 33 at 6-7. Trooper Kalb testified to seeing the

marijuana when Mr. Dickerson leaned over to check the fuel level. Although there may have

been some confusion in his explanation to Mr. Dawson,the dash camera footage corroborates

Trooper Kalb's explanation in his affidavit. It shows Mr. Dickerson leaning over as Trooper

Kalb looks inward, and then Mr.Dickerson exited the vehicle. Ex. 1. Defendant did not provide

Trooper Kalb definitive proof he was entitled to be operating that specific vehicle on that

specific date when the marijuana was observed in the vehicle.

       Although it was conducted without a warrant, the seaixh of the vehicle falls within the

vehicle exception to the warrant requirement. This exception applies, permitting a search,"[i]f
                                              7
          Case 0:20-cr-00178-ABJ Document 44 Filed 04/19/21 Page 8 of 9




there is probable cause to believe [the] vehicle contains evidence of criminal activity." Polly,

630 F.3d at 999. Trooper Kalb saw the marijuana within plain view while looking into the

vehicle as Mr. Dickerson checked the fuel level. Mr. Dickerson admitted the substance was


marijuana. Trooper Kalb went back to the patrol vehicle to discuss it with Defendant and

effectively confirmed it was marijuana; Defendant said there should not be any weed in the

vehicle anymore and it probably had dropped. Ex. 1. Marijuana is illegal in Wyoming and

Trooper Kalb saw what appeared to be marijuana in the vehicle; Mr. Dickerson and Defendant

both effectively confirmed it was marijuana. Thus, he had probable cause to believe the vehicle

may contain further evidence of criminal activity, specifically illegal drugs. When there is

probable cause to search a vehicle, law enforcement, can search "any area of the vehicle in

which the evidence might be found." Id. Because the drugs could have been found in virtually

any area ofthe vehicle, law enforcement was entitled to search the vehicle as they did.

       Defendant also took issue with the lack of photogi'aphs and documentation of the

marijuana. BCF No. 33 at 9. However, Special Agent Ruby testified to photographing the

marijuana in the car seat, and the Government provided photographs to Defendant. Trooper

Kalb testified he grabbed the nugget after Mr. Dickerson exited the vehicle and showed it to

him,then he placed it back on the seat where he found it. The dash camera footage appears to

confirm this, as Trooper Kalb can be seen reaching into the vehicle and grabbing something,

then briefly reaching back into the vehicle after showing it to Mr. Dickerson. Ex. 1. Further,

Defendant did not raise any arguments that the evidence should be suppressed because of a

failure to retain the marijuana as physical evidence; so, the Court need not go any further in

addressing this issue.



                                              8
         Case 0:20-cr-00178-ABJ Document 44 Filed 04/19/21 Page 9 of 9




       The search and seizure were both lawful. Trooper Kalb was entitled to wait for proper

documentation to assure himselfDefendant was entitled to operate that specific vehicle on that

specific date. Defendant was unable to produce such documentation prior to Trooper Kalb

finishing the speeding citation. While waiting, Trooper Kalb went to check the fuel levels

because Defendant said they were about to run out of gas. This was reasonably related to the

scope of the traffic stop and Trooper Kalb's duties for motorist safety. At that point Trooper

Kalb saw what he believed to be marijuana; Mr. Dickerson and Defendant confirmed his

suspicions. Probable cause to search the vehicle for other illegal drugs arose with Trooper

Kalb's observations ofthe marijuana bud on the car seat.

                                      CONCLUSION


       For the foregoing reasons, the Court hereby DENIES Defendant's Motion to Suppress

Evidence. EOF No. 33.




       Dated this       ^ay of April, 2021.


                                    Alan B. Johnson
                                    United States District Judge
